DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0291787 to Bartolo.
Regarding claim 1, Bartolo discloses a heating member (30, 100) for a vehicle exhaust gas purification device (9) comprising: 
an electrically conductive outer peripheral frame (29, fig. 2; [93]) having a geometric center (G, fig. 2; [93]) and being symmetrical about an axis (C, fig. 2; [100]), an electrically conductive central support (77, fig. 5; [152]) centered on the geometric center; and a perforated heating grid (25, fig. 2, 5) centered on the geometric center, the perforated heating grid extending between the electrically conductive central support and the electrically conductive outer peripheral frame (fig. 5), the perforated heating grid being formed of a plurality of strands (arcs 37, fig. 5) connected by nodes (43, fig. 5; [121]), the plurality of strands delimiting opening between the plurality of strands (fig. 5).

Regarding claim 12, Bartolo discloses a purification device for purifying the exhaust gases of an internal combustion engine comprising at least one heating member according to any of claim 1 (see claim 1 above).

Regarding claim 13, Bartolo discloses an internal combustion engine exhaust line (fig. 1) comprising at least one purification device according to claim 12 (see claims 1 and 12 above).

Allowable Subject Matter
Claims 2-11, 15-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11,486,285 to Kurpejovic et al.
US 11,480,086 to Richard et al.
US 5,861,611 to Kato et al
US 2019/0234266 to Bartolo et al.
All references above describe general state of art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774. The examiner can normally be reached Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.S/Examiner, Art Unit 3746                                                                                                                                                                                                        
/AUDREY B. WALTER/Primary Examiner, Art Unit 3746